Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 15, 2021

The Court of Appeals hereby passes the following order:

A22A0467. WALTER KENNEY v. THE STATE.

      In 2018, a jury convicted Walter Kenney, who represented himself at trial, of
aggravated child molestation, rape, incest, and multiple counts of child molestation.1
On January 14, 2021, Kenney filed his pro se “Interlocutory Motion to Set Aside,”
in which he sought to attack his conviction, alleging a lack of jurisdiction and fraud.
The trial court denied the motion, and Kenney filed the instant appeal. We, however,
lack jurisdiction.
      “It has been held many times that a motion to set aside a judgment is
inappropriate in a criminal case.” Lacey v. State, 253 Ga. 711, 711 (324 SE2d 471)
(1985). Regardless of how it is styled, a motion seeking to challenge an allegedly
invalid or void judgment of conviction “is not one of the established procedures for
challenging the validity of a judgment in a criminal case.” Roberts v. State, 286 Ga.
532, 532 (690 SE2d 150) (2010). Because Kenney is not authorized to collaterally
attack his convictions in this manner, this appeal is DISMISSED. See id.; see also




      1
         Kenney filed a motion for new trial, which the trial court denied. We
dismissed Kenney’s untimely appeal from the denial of his motion for new trial for
lack of jurisdiction. See Case No. A21A0895, dismissed Jan. 28, 2021.
Harper v. State, 286 Ga. 216, 218 (1) & (2) (686 SE2d 786) (2009).
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/15/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.